IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-76,578-01


EX PARTE CARLOS THOMPSON, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 2004-CR-6486 
IN THE 226TH JUDICIAL DISTRICT COURT BEXARCOUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of a
controlled substance and sentenced to six years' imprisonment.  He did not appeal his conviction.
	After a review of the record, we find that Applicant's claims that relate to his parole
revocation process are moot.  Therefore we dismiss those claims.
 
	Applicant's claim regarding his sentence discharge date is denied based on the findings of
the trial court and this Court's independent review of the record.

Filed:   November 9, 2011
Do not publish